     Case 2:18-cv-06491-LMA-JCW Document 15 Filed 10/09/18 Page 1 of 21



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA



 DORIS BRIGNAC                           *              CIVIL ACTION NO.: 2:18-cv-06491
   Plaintiff                             *
                                         *
 V.                                      *              JUDGE: LANCE AFRICK
                                         *
 TIMOTHY ROUSSEL, ASHLEY POCHE, *
 CHANTAL WAGUESPACK, JENNIFER            *             MAGISTRATE: J. WILKERSON
 RIZZUTO, AND ST. JAMES PARISH           *
    Defendants                           *
* * * * * * * * * * * * * * * * * * * * * *             * * * * * * * * * * * * * * * * *

         ANSWER TO PLAINTIFF’S COMPLAINT AND JURY DEMAND
          BY DEFENDANTS, TIMOTHY ROUSSEL, ASHLEY POCHE,
     CHANTAL WAGUESPACK, JENNIFER RIZZUTO, AND ST. JAMES PARISH

       NOW INTO COURT, through undersigned counsel, come defendants, Timothy Roussel

(“Roussel”), Ashley Poche (“Poche”), Chantal Waguespack (“Waguespack”), Jennifer Rizzuto

(“Rizzuto”), and St. James Parish (the “Parish”) (sometimes hereinafter collectively referred to as

“Defendants”) who, for answer to the allegations of plaintiff’s, Doris Brignac’s (“Brignac” or

“Plaintiff”) Complaint and Jury Demand, respectfully aver as follows:

                                       FIRST DEFENSE

       Plaintiff’s Complaint fails to state claim upon which relief can be granted.


       And, for answer to the allegations of the individual paragraphs of Plaintiff’s Complaint and

Jury Demand, Defendants respectfully aver as follows:

                                                I.

       The allegations of Paragraph 1 of Plaintiff’s Complaint contain conclusions of law to which

no response is required. To the extent that Paragraph 1 contains any averments of fact, those

allegations are denied.
      Case 2:18-cv-06491-LMA-JCW Document 15 Filed 10/09/18 Page 2 of 21



                                                 II.

       The allegations of Paragraph 2 of Plaintiff’s Complaint are denied.

                                                III.

       The allegations of Paragraph 3 of Plaintiff’s Complaint are denied, except to admit that

Plaintiff was employed by the Parish from November 13, 2006, to September 20, 2017, and on

that date she held the position of Accounting Clerk III in the Department of Finance.

                                                IV.

       The allegations of Paragraph 4 of Plaintiff’s Complaint are denied, except to admit that

Roussel is a person of the full age of majority and resides in St. James Parish, and currently holds

the office of President of St. James Parish. Upon information and belief, there is currently a six

(6) count indictment pending against Roussel, and he is vigorously defending against these

allegations.

                                                 V.

       The allegations of Paragraph 5 of Plaintiff’s Complaint are denied, except to admit that

Poche is a person of the full age of majority and resides in St. James Parish, and currently holds

the position of Assistant Director of Operations. Poche previously held the position of Assistant

Director of Finance for the Parish. Upon information and belief, at the time of the filing of this

Answer, the prior indictment against Poche has been dismissed.

                                                VI.

       The allegations of Paragraph 6 of Plaintiff’s Complaint are denied, except to admit that

Waguespack is a person of the full age of majority and resides in St. James Parish, and currently

holds the position of Director of Finance for St. James. For further answer, Executive Order 1-5

is a written document and, as such, constitutes the best evidence of its contents. Defendants further



                                                 2
      Case 2:18-cv-06491-LMA-JCW Document 15 Filed 10/09/18 Page 3 of 21



aver that any allegation of law and/or fact which is deemed to modify, alter, extend, or otherwise

vary the contents, terms, provisions, or conditions of said documents is expressly denied.

                                                 VII.

          The allegations of Paragraph 7 of Plaintiff’s Complaint are denied, except to admit that

Rizzuto is a person of the full age of majority and resides in St. James Parish, and currently holds

the position of Personnel Manager for St. James.

                                                VIII.

          The allegations of Paragraph 8 of Plaintiff’s Complaint are admitted. Defendants further

admit that St. James Parish is a political subdivision under Louisiana Revised Statute §13:5102.

For further answer, these constitutional provisions and statutes are written laws, and as such

constitute the best evidence of their contents, which cannot be modified, altered, extended, or

varied by any allegations of fact or law.

                                                 IX.

          The allegations of Paragraph 9 of Plaintiff’s Complaint are denied.

                                                  X.

          The allegations of Paragraph 10 of Plaintiff’s Complaint contain conclusions of law to

which no response is required. To the extent that Paragraph 10 contains any averments of fact,

those allegations are denied, except to admit the Court’s jurisdiction over federal law claims.

                                                 XI.

          The allegations of Paragraph 11 of Plaintiff’s Complaint contain conclusions of law to

which no response is required. To the extent that Paragraph 11 contains any averments of fact,

those allegations are denied, except to admit that venue would be proper under the circumstances

stated.



                                                  3
     Case 2:18-cv-06491-LMA-JCW Document 15 Filed 10/09/18 Page 4 of 21



                                               XII.

       The allegations of Paragraph 12 of Plaintiff’s Complaint are denied, except to admit that

Brignac was employed by St. James Parish from November 13, 2006, until September 20, 2017.

                                              XIII.

       In response to the allegations of Paragraph 13 of Plaintiff’s Complaint, Defendants admit

that Brignac worked as an Administrative Assistant in the Finance Department, a Business

Manager Trainee in the Utilities Department, and Accounting Manager I in the Department of

Human Resources, and an Accounting Clerk III. Except as admitted, the allegations in Paragraph

13 are denied.

                                              XIV.

       The allegations of Paragraph 14 of Plaintiff’s Complaint are admitted. For further answer,

Brignac was also supervised by other officials and employees of the Parish.

                                               XV.

       The allegations of Paragraph 15 of Plaintiff’s Complaint are denied as written. Brignac

and other employees of the Finance Department were considered “essential employees” in

connection with certain emergency operations plans. The “essential employee” designation has

no relevance to Brignac’s allegations against the Defendants.

                                              XVI.

       The allegations of Paragraph 16 of Plaintiff’s Complaint are denied for lack of information

sufficient to justify a belief therein.   For further answer, upon information and belief, the

proceedings referred to in Paragraph 16 are subject to the requirements of Louisiana Code of

Criminal Procedure art. 434.




                                                4
      Case 2:18-cv-06491-LMA-JCW Document 15 Filed 10/09/18 Page 5 of 21



                                              XVII.

        The allegations of Paragraph 17 of Plaintiff’s Complaint are denied for lack of information

sufficient to justify a belief therein. For further answer, upon information and belief, the

proceedings referred to in Paragraph 17 are subject to the requirements of Louisiana Code of

Criminal Procedure art. 434.

                                              XVIII.

        The allegations of Paragraph 18 of Plaintiff’s Complaint are denied for lack of information

sufficient to justify a belief therein. For further answer, upon information and belief, the

proceedings referred to in Paragraph 18 are subject to the requirements of Louisiana Code of

Criminal Procedure art. 434.

                                               XIX.

        The allegations of Paragraph 19 of Plaintiff’s Complaint are denied for lack of information

sufficient to justify a belief therein.

                                               XX.

        The allegations of Paragraph 20 of Plaintiff’s Complaint are denied for lack of information

sufficient to justify a belief therein.

                                               XXI.

        The allegations of Paragraph 21 of Plaintiff’s Complaint are denied. For further answer,

the Defendants, including Waguespack, did not instruct any employees of the Department of

Finance or the Parish, to refrain from providing testimony or documents in response to any

subpoena, for any grand jury or otherwise. Defendants, including Waguespack, did not advise any

employees to violate any such subpoenas or the law.




                                                 5
      Case 2:18-cv-06491-LMA-JCW Document 15 Filed 10/09/18 Page 6 of 21



                                              XXII.

        The allegations of Paragraph 22 of Plaintiff’s Complaint are denied.

                                              XXIII.

        The allegations of Paragraph 23 of Plaintiff’s Complaint are denied as written.

                                              XXIV.

        The allegations of Paragraph 24 of Plaintiff’s Complaint are denied for lack of information

sufficient to justify a belief therein.

                                              XXV.

        The allegations of Paragraph 25 of Plaintiff’s Complaint are denied for lack of information

sufficient to justify a belief therein.

                                              XXVI.

        The allegations of Paragraph 26 of Plaintiff’s Complaint are denied as written. For further

answer, the grand jury indictments referred to are written documents, and as such constitute the

best evidence of their contents, which cannot be modified, altered, extended, or varied by any

allegations of fact or law.

                                             XXVII.

        The allegations of Paragraph 27 of Plaintiff’s Complaint are denied for lack of information

sufficient to justify a belief therein. For further answer, Brignac’s allegations fail to provide

adequate information to allow Defendants to respond to said allegations.

                                             XXVIII.

        The allegations of Paragraph 28 of Plaintiff’s Complaint are denied.

                                              XXIX.

        The allegations of Paragraph 29 of Plaintiff’s Complaint are denied.



                                                 6
      Case 2:18-cv-06491-LMA-JCW Document 15 Filed 10/09/18 Page 7 of 21



                                               XXX.

       The allegations of Paragraph 30 of Plaintiff’s Complaint are denied.

                                              XXXI.

       The allegations of Paragraph 31 of Plaintiff’s Complaint are denied. For further answer,

Brignac was reprimanded on December 21, 2016, for failure to follow instructions and violation

of rules of conduct.

                                              XXXII.

       The allegations of Paragraph 32 of Plaintiff’s Complaint are denied.

                                              XXXIII.

       The allegations of Paragraph 33 of Plaintiff’s Complaint are denied. For further answer,

Brignac was reprimanded on June 23, 2017, for improper conduct, violation of rules of conduct,

and abuse of property.

                                              XXXIV.

       The allegations of Paragraph 34 of Plaintiff’s Complaint are denied.

                                              XXXV.

       The allegations of Paragraph 35 of Plaintiff’s Complaint are denied as written, the

indictment referred to is a written document and as such is the best evidence of its contents. For

further answer, upon information and belief, at the time of the filing of this Answer, the referenced

indictment against Poche has been dismissed.

                                              XXXVI.

       The allegations of Paragraph 36 of Plaintiff’s Complaint contain no allegations of fact,

only conclusory statements to which no response is required. To the extent a response is required,

the allegations of Paragraph 36 are denied.



                                                 7
      Case 2:18-cv-06491-LMA-JCW Document 15 Filed 10/09/18 Page 8 of 21



                                              XXXVII.

        The allegations of Paragraph 37 of Plaintiff’s Complaint contain no allegations of facts,

only conclusory statements to which no response is required. To the extent a response is required,

the allegations of Paragraph 37 are denied.

                                              XXXVIII.

        The allegations of Paragraph 38 of Plaintiff’s Complaint contain no allegations of facts,

only conclusory statements to which no response is required. To the extent a response is required,

the allegations of Paragraph 38 are denied.

                                              XXXIX.

        The allegations of Paragraph 39 of Plaintiff’s Complaint are denied for lack of information

sufficient to justify a belief therein.

                                                XL.

        The allegations of Paragraph 40 of Plaintiff’s Complaint are denied.

                                                XLI.

        The allegations of Paragraph 41 of Plaintiff’s Complaint are denied as written. For further

answer, on September 20, 2017, Brignac arrived at work and was asked to attend a meeting to

discuss violations of St. James Parish policies and/or laws, including the Employee Handbook and

the Home Rule Charter. During this meeting Brignac was terminated.

                                               XLII.

        The allegations of Paragraph 42 of Plaintiff’s Complaint are denied as written.




                                                 8
      Case 2:18-cv-06491-LMA-JCW Document 15 Filed 10/09/18 Page 9 of 21



                                                XLIII.

          The allegations of Paragraph 43 of Plaintiff’s Complaint are denied.         Brignac was

terminated on September 20, 2017, for violations of St. James Parish policies and/or laws,

including the Employee Handbook and the Home Rule Charter.

                                                XLIV.

          The allegations of Paragraph 44 of Plaintiff’s Complaint contain legal conclusions to which

no response is required. To the extent Paragraph 44 contains any factual allegations, they are

denied.

                                                XLV.

          The allegations of Paragraph 45 of Plaintiff’s Complaint are denied, except to admit that

Brignac’s employment with the Parish was terminated on September 20, 2017, and that the Parish

opposed Brignac’s request for unemployment benefits because her termination was due to

employee misconduct.

                                                XLVI.

          The allegations of Paragraph 46 of Plaintiff’s Complaint are denied as written. For further

answer, Defendants deny that there was a finding that Brignac’s conduct was appropriate or that

she was wrongfully terminated. Further, the ruling referred to is a written document and, as such,

constitutes the best evidence of its contents. Defendants aver that any allegation of law and/or fact

which is deemed to modify, alter, extend, or otherwise vary the contents, terms, provisions, or

conditions of said document is expressly denied.




                                                   9
     Case 2:18-cv-06491-LMA-JCW Document 15 Filed 10/09/18 Page 10 of 21



                                             XLVII.

        The allegations of Paragraph 47 of Plaintiff’s Complaint contain conclusions of law to

which no response is required. For further answer, the Home Rule Charter of St. James Parish is

a written document and, as such, constitutes the best evidence of its contents. Defendants further

aver that any allegation of law and/or fact which is deemed to modify, alter, extend, or otherwise

vary the contents, terms, provisions, or conditions of said documents is expressly denied.

                                             XLVIII.

        The allegations of Paragraph 48 of Plaintiff’s Complaint are denied.

                                              XLIX.

        The allegations of Paragraph 49 of Plaintiff’s Complaint are denied as written. Rizzuto

and Waguespack were the only persons present when Brignac was terminated on September 20,

2017.

                                                L.

        The allegations of Paragraph 50 of Plaintiff’s Complaint contain legal conclusions to which

no response is required. To the extent Paragraph 50 contains any factual allegations, those

allegations are denied as written. Roussel approved Brignac’s termination due to Brignac’s

documented misconduct. There was no violation of Brignac’s statutory or constitutional rights.

                                                LI.

        The allegations of Paragraph 51 of Plaintiff’s Complaint are denied. The decision to

terminate Brignac was made after a thorough investigation and based on her documented

misconduct and violation of Parish policies and/or laws, including the Employee Handbook and

the Home Rule Charter. Brignac’s termination was based on the correct and reasonable belief that




                                                10
     Case 2:18-cv-06491-LMA-JCW Document 15 Filed 10/09/18 Page 11 of 21



such termination was not a violation of Brignac’s statutory or constitutional rights, and allegations

to the contrary are false and are denied.

                                                 LII.

       The allegations of Paragraph 52 of Plaintiff’s Complaint are denied. Roussel, Poche, and

Waguespack all unanimously approved Brignac’s termination after a thorough investigation and

based on her documented misconduct and violation of Parish policies and/or laws, including the

Employee Handbook and the Home Rule Charter. Brignac’s termination was based on the correct

and reasonable belief that such termination was not a violation of Brignac’s statutory or

constitutional rights, and allegations to the contrary are false and are denied.

                                                LIII.

       The allegations of Paragraph 53 of Plaintiff’s Complaint are denied. Brignac’s termination

was based on her documented misconduct and violation of Parish policies and/or laws, including

the Employee Handbook and the Home Rule Charter, and further based on the correct and

reasonable belief that such termination was not a violation of Brignac’s statutory or constitutional

rights, and allegations to the contrary are false and are denied. Brignac’s claim of conspiracy is

false, has no evidentiary support, and is denied.

                                                LIV.

       The allegations of Paragraph 54 of Plaintiff’s Complaint contain legal conclusions to which

no response is required. To the extent Paragraph 54 contains any factual allegations, they are

denied. Executive Order 12-1 on Confidentiality is a written document and, as such, constitutes

the best evidence of its contents. Defendants further aver that any allegation of law and/or fact

which is deemed to modify, alter, extend, or otherwise vary the contents, terms, provisions, or

conditions of said document is expressly denied.



                                                    11
     Case 2:18-cv-06491-LMA-JCW Document 15 Filed 10/09/18 Page 12 of 21



                                                 LV.

          Defendants hereby re-allege and reincorporate herein the answers to Paragraphs 1-54 of

Plaintiff’s Complaint.

                                                 LVI.

          The allegations of Paragraph 56 of Plaintiff’s Complaint contain legal conclusions to which

no response is required. To the extent Paragraph 56 contains any factual allegations, they are

denied.

                                                LVII.

          The allegations of Paragraph 57 of Plaintiff’s Complaint contain legal conclusions to which

no response is required. To the extent Paragraph 57 contains any factual allegations, they are

denied.

                                                LVIII.

          The allegations of Paragraph 58 of Plaintiff’s Complaint contain legal conclusions to which

no response is required. To the extent Paragraph 58 contains any factual allegations, they are

denied.

                                                 LIX.

          The allegations of Paragraph 59 of Plaintiff’s Complaint contain legal conclusions to which

no response is required. To the extent Paragraph 59 contains any factual allegations, they are

denied.

                                                 LX.

          The allegations of Paragraph 60 of Plaintiff’s Complaint contain legal conclusions to which

no response is required. To the extent Paragraph 60 contains any factual allegations, they are

denied.



                                                  12
     Case 2:18-cv-06491-LMA-JCW Document 15 Filed 10/09/18 Page 13 of 21



                                                 LXI.

          The allegations of Paragraph 61 of Plaintiff’s Complaint contain legal conclusions to

which no response is required. To the extent Paragraph 61 contains any factual allegations, they

are denied.

                                                LXII.

          The allegations of Paragraph 62 of Plaintiff’s Complaint contain legal conclusions to which

no response is required. To the extent Paragraph 62 contains any factual allegations, they are

denied.

                                                LXIII.

          The allegations of Paragraph 63 of Plaintiff’s Complaint contain legal conclusions to which

no response is required. To the extent Paragraph 63 contains any factual allegations, they are

denied.

                                                LXIV.

          The allegations of Paragraph 64 of Plaintiff’s Complaint contain legal conclusions to which

no response is required. To the extent Paragraph 64 contains any factual allegations, they are

denied.

                                                LXV.

          The allegations of Paragraph 65 of Plaintiff’s Complaint contain legal conclusions to which

no response is required. To the extent Paragraph 65 contains any factual allegations, they are

denied.

                                                LXVI.

  The allegations of Paragraph 66 of Plaintiff’s Complaint contain legal conclusions to which no

response is required. To the extent Paragraph 66 contains any factual allegations, they are denied.



                                                  13
    Case 2:18-cv-06491-LMA-JCW Document 15 Filed 10/09/18 Page 14 of 21



                                               LXVII.

          The allegations of Paragraph 67 of Plaintiff’s Complaint contain legal conclusions to which

no response is required. To the extent Paragraph 67 contains any factual allegations, they are

denied.

                                               LXVIII.

          The allegations of Paragraph 68 of Plaintiff’s Complaint contain legal conclusions to which

no response is required. To the extent Paragraph 68 contains any factual allegations, they are

denied.

                                                LXIX.

          The allegations of Paragraph 69 of Plaintiff’s Complaint contain legal conclusions to which

no response is required. To the extent Paragraph 69 contains any factual allegations, they are

denied.

                                                LXX.

          The allegations of Paragraph 70 of Plaintiff’s Complaint contain legal conclusions to which

no response is required. To the extent Paragraph 70 contains any factual allegations, they are

denied.

                                                LXX1.

          The allegations of Paragraph 71 of Plaintiff’s Complaint contain legal conclusions to which

no response is required. To the extent Paragraph 71 contains any factual allegations, they are

denied.




                                                  14
     Case 2:18-cv-06491-LMA-JCW Document 15 Filed 10/09/18 Page 15 of 21



                                               LXXII.

       The allegations of Paragraph 72 of Plaintiff’s Complaint contain legal conclusions to

which no response is required. To the extent Paragraph 72 contains any factual allegations, they

are denied.

                                              LXXIII.

       The allegations of Paragraph 73 of Plaintiff’s Complaint demanding a jury require no

response from Defendants.

                                              LXXIV.

       The prayer for relief contains legal conclusions and does not require a response. To the

extent a response is required, the allegations are denied.

       AND NOW IN FURTHER ANSWER, Defendants hereby assert the following

affirmative defenses to Plaintiff’s Complaint and Jury Demand:

                                       SECOND DEFENSE

       Plaintiff has alleged damages that were caused in whole or in part by the fault or negligence

of other third parties for whom Defendants are not legally responsible.

                                        THIRD DEFENSE

       Plaintiff’s alleged damages, if any, were caused or occasioned in whole or in part by the

fault of Plaintiff’s own actions, misconduct, breach of duties, neglect, inattention, and any recovery

by Plaintiff should be reduced in accordance with the doctrine of comparative fault.

                                       FOURTH DEFENSE

       Plaintiff’s alleged damages, if any, may have been caused or occasioned by intervening

and/or superseding causes for which Defendants are not legally responsible.

                                        FIFTH DEFENSE

       Plaintiff’s alleged damages, if any, were not proximately caused by Defendants.

                                                 15
     Case 2:18-cv-06491-LMA-JCW Document 15 Filed 10/09/18 Page 16 of 21



                                        SIXTH DEFENSE

       Plaintiff’s claims are barred in whole or in part to the extent that Plaintiff has failed to

mitigate, minimize, or avoid damages or loses.

                                      SEVENTH DEFENSE

       Plaintiff’s claims are barred in whole or in part to the extent that the Plaintiff has already

been compensated for the alleged damages or loss.

                                       EIGHTH DEFENSE

       Some or all of Plaintiff’s claims may be barred by the doctrines of prescription, peremption,

preemption, waiver, consent, unclean hands, estoppel, and/or laches.

                                        NINTH DEFENSE

       Defendants affirmatively plead that the decision to terminate Plaintiff’s employment with

St. James Parish was made after a thorough investigation and based on Plaintiff’s documented

violations of St. James Parish policies, including the Home Rule Charter and Employee Handbook.

                                        TENTH DEFENSE

       Defendants affirmatively plead that Roussel, Poche, Waguespack, and Rizzuto’s decision

to terminate Plaintiff’s employment was an exercise of their discretionary duties as public officials,

and such decision was made in good faith, such that Roussel, Poche, Waguespack, and Rizzuto

are entitled to qualified immunity from this suit.

                                     ELEVENTH DEFENSE

       Defendants affirmatively plead that they all reasonably believed that terminating Plaintiff’s

employment was not a violation of Plaintiff’s statutory or constitutional rights, and thus they are

entitled to qualified immunity from this suit.




                                                 16
     Case 2:18-cv-06491-LMA-JCW Document 15 Filed 10/09/18 Page 17 of 21



                                    TWELFTH DEFENSE

       Defendants affirmatively plead that there was no violation of law – state or federal – and,

accordingly, Plaintiff has no valid cause of action against Defendants

                                  THIRTEENTH DEFENSE

       Defendants affirmatively plead the defense of qualified or “good faith” immunity in that

they were government officials performing discretionary functions and they did not violate clearly

established statutory or constitutional rights of which a reasonable person would have known.

                                  FOURTEENTH DEFENSE

       Defendants are protected by a qualified immunity from suit and from any judgment for

damages for violation of Plaintiff’s rights because, among other things, they at all times acted

reasonably and under circumstances such that a reasonable person or entity in like circumstances

would not have understood that the conduct alleged to have been illegal was in fact so.

                                   FIFTEENTH DEFENSE

       The Parish of St. James is a political subdivision of the State of Louisiana and thus

Plaintiff’s claims may be barred in whole or in part by sovereign immunity or other limitations of

liability provided by law.

                                   SIXTEENTH DEFENSE

       Some or all of Plaintiff’s claims have been improperly joined.

                                 SEVENTEENTH DEFENSE

       Plaintiffs have no federal claims against the individually named Defendants, and thus this

Court lacks subject matter jurisdiction over those defendants.




                                                17
     Case 2:18-cv-06491-LMA-JCW Document 15 Filed 10/09/18 Page 18 of 21



                                   EIGHTEENTH DEFENSE

       Louisiana law precludes bringing suit against a political subdivision of the state in any

court other than a Louisiana state court, and precludes trial by jury against a political subdivision

of the state. See La. Rev. Stat. Ann. 13:5106; La. R.S. 13:5105.

                                   NINETEENTH DEFENSE

       Plaintiff’s claims are barred or limited in whole or in part by the protection of governmental

immunity or a legislatively created limitation of liability afforded to Defendants, including, but

not limited to, those immunities or limitations of liability contained in the Louisiana Governmental

Claims Act, La. R.S. 13:5101, et seq., the Louisiana Discretionary Function Act, La. R.S. 9:2798.1,

and/or La. R.S. § 2792.4.

                                    TWENTIETH DEFENSE

       Plaintiff’s claims are barred or limited in whole or in part by privileges and immunities

granted by virtue of both the United States Constitution and Louisiana Constitution, and by the

privileges and immunities recognized by common law and prior jurisprudence, including absolute

or qualified immunity for certain government functions.

                                  TWENTY-FIRST DEFENSE

       Plaintiff’s claims are barred or limited in whole or in part by the doctrine of absolute or

qualified immunity for discretionary acts of government officials.

                                TWENTY-SECOND DEFENSE

       Some or all of Plaintiff’s claims have been brought against Defendants in an improper

capacity.

                                 TWENTY-THIRD DEFENSE

       Plaintiffs have failed to state a claim for which relief can be granted against the individually

named defendants.

                                                 18
     Case 2:18-cv-06491-LMA-JCW Document 15 Filed 10/09/18 Page 19 of 21



                                 TWENTY-FOURTH DEFENSE

        Plaintiff’s claims against the Parish and against Parish officials and employees acting in

their official capacity are duplicitous.

                                   TWENTY-FIFTH DEFENSE

        The personally named defendants are entitled to immunity from suit, not just liability.

                                   TWENTY-SIXTH DEFENSE

        All Defendants have at all times acted reasonably to further legitimate government interest.

                                TWENTY-SEVENTH DEFENSE

        Plaintiff has no constitutionally protected speech rights that have been affected by the

alleged actions of the Defendants.

                                 TWENTY-EIGHTH DEFENSE

        Defendants affirmatively plead that Plaintiff’s alleged protected speech – her testimony at

the grand jury proceedings – could not have been the basis for Plaintiff’s termination because that

testimony was secret and confidential under Louisiana Code of Criminal Procedure art. 434.

                                  TWENTY-NINTH DEFENSE

        Defendants affirmatively plead that Plaintiff’s employment would have been terminated in

the absence of Plaintiff’s grand jury testimony, and that Plaintiff’s testimony played no part in her

termination.

                                     THIRTIETH DEFENSE

        Plaintiff’s claims, if any, have been satisfied by the doctrine of accord and satisfaction.




                                                 19
     Case 2:18-cv-06491-LMA-JCW Document 15 Filed 10/09/18 Page 20 of 21



                                   THIRTY-FIRST DEFENSE

       Defendants are entitled to an award for attorney’s fees and costs to the extent that some or

all of Plaintiff’s claims are found to be frivolous, unreasonable, or without foundation. See Fox v.

Vice, 131 S. Ct. 2205 (2011).

                                 THIRTY-SECOND DEFENSE

       Defendants give notice that they intend to rely on any and all defenses that may be available

to it under the applicable law, and reserve the right to specifically identify those defenses at the

time when they become obvious and available to it; and, further Defendants reserve their rights to

amend and/or supplement the foregoing answer, including rights to assert further affirmative

defenses not included in this pleading.

       WHEREFORE, Defendants, Timothy Roussel, Ashley Poche, Chantal Waguespack,

Jennifer Rizzuto, and St. James Parish, pray that this Answer be deemed good and sufficient and,

after due proceedings are had, there be Judgment in favor of Defendants dismissing Plaintiff’s

claims and suit at Plaintiff’s cost, and for all such general and equitable relief as the nature of the

case may permit.

                                               Respectfully submitted,

                                               /s/ Elizabeth A. Chickering
                                               TARA E. CLEMENT (#27406)
                                               ELIZABETH A. CHICKERING (#31099)
                                               GIEGER, LABORDE & LAPEROUSE, L.L.C.
                                               701 Poydras Street, Suite 4800
                                               New Orleans, Louisiana 70139
                                               Telephone: (504) 561-0400
                                               Facsimile: (504) 561-1011
                                               Email: tclement@glllaw.com
                                                       echickering@glllaw.com
                                               Counsel for Defendants Timothy Roussel, Ashley
                                               Poche, Chantal Waguespack, Jennifer Rizzuto, and
                                               St. James Parish


                                                  20
     Case 2:18-cv-06491-LMA-JCW Document 15 Filed 10/09/18 Page 21 of 21




                                 CERTIFICATE OF SERVICE

       I hereby certify on this 9th day of October, 2018, a copy of the above and foregoing has

been forwarded to all counsel of record via the Court’s electronic filing system and also sent on

this date to all counsel of record via email, facsimile, and/or via U.S. Mail, postage prepaid and

properly addressed to:

Robert B. Landry, III
Robert B. Landry, III, PLC
5420 Corporate Blvd., Ste. 204
Baton Rouge, La 70808

                                             /s/ Elizabeth A. Chickering
                                             ELIZABETH A. CHICKERING




                                               21
